DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleisig [US 2015/0008741].
Regarding claim 1, Fleisig discloses a power adapter unit (1, figures 1-16), comprising:
a first piece (17, figures 2B-D and 3-7) comprising a box (11, figures 2B-D and 3-7) with one open side (a bottom opening side of the box 11, figures 2B-D and 3-7) as an enclosure in which to place a power adapter (13, figures 2B-D and 3-7);
a second piece (6, figures 2B-D and 3-7) to secure to the open side of the first piece to close the box so as to contain the power adapter within the power adapter unit (1, figures 2B-D and 3-7); and
a cable wrapping surface (9A/9B, figures 2B-D and 3-9) formed by the second piece being coupled to the first piece.
Regarding claim 4, Fleisig discloses wherein the second piece (107, figure 8B) and first piece (111, figure 8B) comprise a number of cable cutouts (at least one cutout interface between the first and second pieces to allow a power protruding out the enclosure of the adapter unit, figure 8B) that, when combined with each other, form a cable hole for a cable (103, figure 8B) associated with the power adapter to pass through.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fleisig in view of Yanyk [US 2017/0211743].
Regarding claim 2, Fleisig discloses the claimed invention except for a mounting tongue formed on the first piece to mount the power adapter unit to a display device.
	Yanyk discloses a bracket assembly (2, figures 1-7) comprising a base plate (8, figures 1-7), wherein the base plate includes a mounting tongue (an additional portion disposed on the top of the base plate, figures 1-) which provides an area portion to mount onto a rear of a display device (4, figure 7).
	It would have been to one of ordinary skill in the art at the time the invention was made to add an extension portion design of Yanyk on the first piece of Fleisign, for the purpose of providing an inter-bracket portion to mount the adapter unit on a rear of a display apparatus instead of put the adapter unit on a top surface.
 Regarding claim 3, Fleisig discloses the claimed invention except for wherein the mounting tongue has a number of mounting holes to fit a mounting interface on the display device.
Yanyk further discloses a number of mounting holes (18, 26 or 36, figures 1-7) to fit a mounting interface on the display device (figure 7); and the mounting tongue has a 
	It would have been to one of ordinary skill in the art at the time the invention was made to use the mounting tongue design with a plurality of mounting holes of Yanyk, in the adapter unit of Fleisig, for the purpose of securing the adapter unit onto the display apparatus.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fleisig.
Regarding claim 5, Fleisig discloses wherein the second piece comprise at least one hole for a cable (103, figure 11) associated with the power adapter to pass through.
Fleisig discloses the claimed invention except for wherein the second piece comprise a plurality of cable holes for a cable associated with the power adapter to pass through.
It would have been to one of ordinary skill in the art at the time the invention was made to design a plurality of holes on a periphery of the second piece of the adapter unit of Fleisig, for the purpose of allowing a plurality of cables associated with the power supply within the adapter unit, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.


Allowable Subject Matter
Claims 8-13, 14-15 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 8 discloses the combination features of “wherein the first piece further comprises a lip extending above the opening of the enclosure on an opposite side of the opening from the tongue; and wherein the second piece, when engaged, closes the opening and is disposed between the lip and the tongue.”  These features, in conjunction with other features, as claimed in the claim 8, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 9-13 and 20 depend on the allowed claim 8.
The claim 14 discloses the combination features of “a second piece to seal the opening and secure the power adapter therein, wherein edges of the second piece are engaged inside the opening of the enclosure and biased against sides of the enclosure to secure the second piece to the first piece; and a cable lip to, when the first piece is coupled to the second piece, wrap a cable associated with the power adapter around the caddy.”  These features, in conjunction with other features, as claimed in the claim 14, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 15 depends on the allowed claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim 6 discloses the combination features of “wherein the second piece comprises a hook sized to engage with a hem portion on an edge of the open side of the first piece.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 16 and 17 depend on the allowed claim 6.
The claim 7 discloses the combination features of “wherein the second piece is flexible such that opposite ends of the second piece are bent inward when a portion of each of the opposite ends of the second piece is engaged in an interior of the first piece, wherein the flexibility of the second piece causes a spring force to bias the opposite ends of the second piece against walls in the interior of the first piece.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.   
The claim 18 discloses a feature of “wherein a bottom side of the box of the first piece comprises a lattice structure to ventilate an interior of the box.”  This feature, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 19 discloses the combination features of “a lip formed on the first piece opposite the tongue so that the cable wrapping surface is disposed between the lip and .   
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
12/30/2021